Citation Nr: 1517226	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-24 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for pes planus, claimed as fallen arches.

2.  Entitlement to service connection for a disability of the feet, including pes planus, claimed as fallen arches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from June 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) from February 2011 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran filed a notice of disagreement with the issue of entitlement to service connection for a right shoulder disability but only perfected his appeal with respect to the issue pertaining to pes planus.  In his August 2013 Form 9 the Veteran checked box 9B and indicated that he was only appealing the issue pertaining to pes planus.  Therefore, the right shoulder issue is not before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In June 2014, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The issue of entitlement to service connection for a disability of the feet, including pes planus, on the merits addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for pes planus was last denied in a January 2004 decision of the RO.

2.  The evidence received since the January 2004 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for pes planus.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for pes planus.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the issue of entitlement to service connection for pes planus is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements for this issue.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209   (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran has filed several claims for entitlement to service connection for pes planus or fallen arches or claims to reopen this issue.  The RO first denied the claim by way of a May 2000 decision finding that the claim was not well grounded.  Following the enactment of the Veterans Claims Assistance Act in November 2000, the RO again considered the claim and denied by way of an August 2001 rating decision.  In May 2003, the RO determined that new and material evidence was not submitted.  While the Veteran filed a claim in September 2003, such cannot be construed as a notice of disagreement as the Veteran did not express disagreement with a rating decision and a desire to contest the result.  See 38 C.F.R. § 20.201 (2014).  The last final decision by the RO was dated in January 2004.  In this decision, the RO reopened the Veteran's claim but denied entitlement to service connection for bilateral fallen arches because the evidence did not show that it incurred in or was aggravated by military service.  The Veteran did not file a notice of disagreement with any of the earlier decisions nor did he submit new and material evidence within one year of any of the rating decisions.  He filed a new claim for service connection in July 2010.  Therefore, the earlier decisions became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

In order to reopen the claim, the Veteran must provide new and material evidence.
In essence, the RO denied entitlement to service connection for bilateral fallen arches because the evidence did not show that it was incurred in or was aggravated by military service.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after January 2004] evidence bears directly and substantially upon this matter. 

Since January 2004, the Veteran's VA treatment records show that the Veteran was treated for a collapsed arch on weightbearing, foot pain and that he had a history of fallen arches.  The Veteran testified during the June 2014 hearing that he had no foot problems prior to service, his foot problems began in service, and his foot problems have continued since his discharge.  All of this evidence shows that there is a current diagnosis for fallen arches (pes planus), symptoms since service and symptoms during service.  The language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that this evidence constitutes new and material evidence.  

For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection.  See Justus, supra.  This new evidence relates to a fact or facts necessary to substantiate the Veteran's service-connection claim for pes planus and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2014).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim.

The United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).
For reasons which will be expressed below, the Board finds that additional development is required before the claim may be adjudicated on the merits. 


ORDER

As new and material evidence has been received to reopen the claim of service connection for pes planus, the appeal to this extent is granted.


REMAND

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  Service treatment records show that the Veteran was treated for pes planus during service.  Furthermore, an October 2011 VA treatment record shows that the Veteran is currently being treated for collapsed arches.  The Veteran testified that he has had symptoms related to pes planus since service.  The Veteran has not received a VA examination for his pes planus.  Therefore, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion.  See 38 C.F.R. § 3.159(c).

The Veteran's enlistment examination report notes a diagnosis of moderate pes planus that was asymptomatic.  The Veteran appears to have received treatment several times during service and received a profile due to his pes planus symptoms.  For these reasons, the Board finds that an opinion is needed as to whether his pes planus was aggravated during service.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records since September 2012.

2.  Schedule a VA examination to determine the nature and etiology of the Veteran's claimed pes planus and any other disability of the feet.  The examiner should review the Veteran's claims file, including any records on Virtual VA and VBMS.  The examiner should elicit a history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify all currently present feet disabilities.  The examiner should provide the following opinions:  

(a) For all foot diagnoses other than pes planus, provide an opinion as whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease or injury in service.  The examiner's attention is directed to an October 2011 VA diagnosis of Morton's neuroma. 

(b)  As to the pes planus which was diagnosed at the time the Veteran was examined and accepted for service, provide an opinion as to whether it was at least as likely as not aggravated (i.e., permanently increased in severity) during active service?

If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  A complete rationale for the opinion must be provided.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examination ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


